Citation Nr: 0209582	
Decision Date: 08/09/02    Archive Date: 08/21/02	

DOCKET NO.  99-16 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an increased evaluation for left thalamic 
lacunar infarction with residual right hemiparalysis and 
sensory loss, currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a June 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota, which denied the benefit 
sought on appeal.  The veteran, who had active service from 
October 1950 to October 1952, appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review.  The veteran's claims file was subsequently 
transferred to the jurisdiction of the RO in Fargo, North 
Dakota.  

A BVA decision dated in December 2000 determined that service 
connection was in effect for left thalamic lesions with 
decreased sensation of the right side of the body, and 
remanded the issue of entitlement to an increased evaluation 
for the veteran's service-connected disability for additional 
development.  That development having been accomplished, the 
case was returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence needed to 
substantiate his claim and all relevant evidence available 
has been obtained by the RO.

2.  The veteran's left thalamic disability is not productive 
of impairment of motor or mental function and manifests 
purely sensory symptomatology over the right side of the face 
and right arm and leg.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
left thalamic lacunar infarction with residual right 
hemiparalysis and sensory loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1-4.14, 4.20, 4.27, 4.120-4.124, 
4.124a, Diagnostic Code 8099-8009 (2001); 66 Fed. Reg. 45, 
630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA applies 
to all pending claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the relevant evidence necessary to 
substantiate a claim for benefits under laws administered by 
the VA.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 66 
Fed. Reg. 45, 630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete his claim.  Collectively, the 
June 1999 rating decision, the statement of the case and the 
various supplemental statements of the case issued in 
connection with the veteran's appeal have notified him of the 
evidence considered, the pertinent laws and regulations and 
the reasons his claim was denied.  In addition, a March 2001 
letter to the veteran specifically informed the veteran of 
the provisions of the VCAA and the evidence needed to 
substantiate his claim and the development the RO was 
undertaking.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.  

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records are associated 
with the claims file, as are private and VA medical records.  
In addition, the veteran has been afforded VA examinations in 
connection with his appeal and he offered testimony at a 
hearing before a hearing officer at the RO.  The veteran and 
his representative have not made the Board aware of any 
additional evidence that should be obtained prior to further 
appellate review.  Accordingly, the Board finds that the VA 
has done everything reasonably possible to assist the veteran 
and that no further action is necessary to satisfy the 
requirements of the VCAA.  Consequently, the case is now 
ready for appellate review.

The veteran essentially contends that his service-connected 
disability has increased in severity and that the current 
evaluation does not accurately reflect the severity of that 
disability.  Historically, a rating decision dated in 
November 1965 granted service connection for "psychoneurosis, 
possible neurological disease of unknown etiology with 
sensory paralysis right side of face and right hand," and 
assigned a 10 percent evaluation.  That decision was based on 
a review of service medical records and a VA examination 
performed in September 1965.  The 10 percent evaluation has 
remained in effect since that time.  

A rating decision dated in June 1998 recharacterized the 
veteran's disability as left thalamic lesions with decreased 
sensation of the right side of the body.  While a rating 
decision dated in February 2000 recharacterized the veteran's 
disability as a psychoneurosis and purported to deny service 
connection for left thalamic lesions, a BVA decision dated in 
December 2000 essentially pointed out that service connection 
had effectively been granted by previous rating decisions and 
had not been severed.  A rating decision dated in March 2002 
recharacterized the veteran's disability as left thalamic 
lacunar infarction with residual right hemiparalysis and 
sensory loss.  

Disability evaluations are determined by comparing current 
symptomatology with the criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  38 U.S.C.A. §§ 1155 
(West 1991 & Supp. 2002); 38 C.F.R. § 4.1 (2001).  When a 
question arises as to which of two disability ratings apply 
under a particular diagnostic code, the higher evaluation 
will be assigned if the disability more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  When making a disability evaluation, the veteran's 
entire history is reviewed, but the current level of 
disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

When an unlisted condition is encountered, such as the 
situation in this case, it will be permissible to rate the 
disability under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  The veteran's left thalamic disability has 
been evaluated by the RO by analogy to a hemorrhage of the 
brain vessels under Diagnostic Code 8009.  Under that 
Diagnostic Code the disability is evaluated as 100 percent 
disabling for a period of six months.  Thereafter, residuals 
are evaluated, with a minimum disability evaluation of 
10 percent.  

The evidence for consideration includes a report of a May 
1999 VA examination, at which time the examiner indicated 
that there were paresthesias, dysthesias, or other sensory 
abnormalities of the veteran's right side.  The examiner did 
not believe there was evidence of neuropathy.  Following the 
examination the diagnosis was cerebral vascular accident, 
left thalamus with right facial and arm sensory disturbance.  

A report of a VA examination performed in December 1999 
reflects that the examiner had the benefit of a review of the 
veteran's claims file.  The veteran related that the symptoms 
involving the right side of his body had not changed since 
1965.  The veteran indicated that the reason he had fractured 
a right ankle was because of the sensory loss on the right 
side.  The veteran stated that the right side of his mouth 
dribbled at night wetting his pillow and that he had 
difficulty picking up small objects and writing with his 
right hand.  He indicated that his speech was slurred and he 
had some memory impairment.  On physical examination the 
veteran walked with a symmetric gait and was able to walk on 
his left toes, but had difficulty walking on his heels and 
the toes of his right foot due to a right ankle injury.  
Facial pinprick sensation was intact bilaterally, but with 
testing in the region of the chin on the right there was a 
sensation of "burning."  There was no facial asymmetry or 
weakness.  There was no weakness of shoulder shrug or head 
rotation and the tongue protruded centrally.  Olfactory 
function was impaired bilaterally with nasal congestion.  
Gustatory function was impaired for salt, sweet, bitter and 
sour on the right side of the tongue, but intact on the left 
side of the tongue.  Auscultation of the neck revealed a 
right carotid bruit.  Ankle reflexes were one plus on the 
right and two plus on the left.  Limb sensation was intact 
for vibratory sense, joint position and temperature.  
Pinprick sensation was intact except in the right foot.  
Manual muscle testing revealed 5/5 strength throughout and 
there was no evidence of any muscle wasting.  The impression 
following the examination was bilateral deep cerebral 
hemispheric ischemic changes secondary to cerebral vascular 
disease.  

Following the examination the examiner explained that the 
veteran developed a provoked functional paralysis in 1951 
from which he made a complete recovery.  It was not until 12 
years later that he developed sensory symptoms due to 
hypertensive cerebral vascular spasm from which he made an 
essentially complete functional recovery and was able to 
return to working in hazardous situations.  The examiner 
indicated that besides the MRI, which demonstrated cerebral 
vascular disease, the veteran currently had clinical evidence 
of cerebral atherosclerosis with the presence of a carotid 
bruit.  The examiner explained that this type of cerebral 
vascular disease, while being fairly common at age 70, would 
have been unlikely to have been present in 1951 when the 
veteran was only 24.  The examiner also indicated that the 
symptoms at that time were motor rather than sensory.  He 
concluded that therefore, it would be entirely speculative to 
attribute his current residuals of left thalamic infarct to 
his service-connected condition of psychoneurosis with 
neurologic disease of unknown etiology.  He indicated that it 
would also be speculative to conjecture that had MRI 
technology been available in 1951 it would have demonstrated 
a left thalamic infarct.  The examiner concluded that the 
veteran does have residuals of a left thalamic infarct, but 
that these residuals should not be considered to be the 
result of the service-connected disability.

At the request of the Board, the veteran underwent neurology 
and psychiatric examinations in March 2001.  Following the 
psychiatric examination the assessment was that there was no 
psychiatric diagnosis, and specifically no conversion 
disorder or psychoneurosis.  The examiner commented that the 
veteran was deemed highly credible and his reported symptoms 
have been consistent through many decades.  He commented that 
as a previous physician indicated the veteran's symptoms were 
highly congruent with the lesion only documented by an MRI in 
April of 1998.  He indicated that the veteran's previous 
diagnosis of psychoneurosis had in the past been noted to be 
consistent with what would now be diagnosed as a conversion 
disorder.  The examiner explained that conversion disorders 
usually did not follow a known neurological anatomy, while 
the veteran's deficits were highly consistent with a 
demonstrated lesion of the left thalamic area.  He explained 
that while you could not know with absolute certainly that an 
MRI in 1951 would have demonstrated the same lesion, it was 
possible to say with a medical certainty that the left 
thalamic infarct, and/or vascular spasm in the vessel 
subserving the area, was more likely the etiology of the 
service-connected deficits than a diagnosis of a conversion 
disorder.  He concluded that it would be more speculative to 
conclude that the veteran had a psychiatric disorder whose 
symptoms just happened to exactly overlap the symptoms of the 
later-acquired and documented central nervous system lesion.  

A report of the March 1991 VA neurology examination indicates 
that the examiner had reviewed the veteran's medical records.  
Following the examination and review the examiner stated that 
it was as likely as not that the veteran's symptoms of right 
hemiparalysis and sensory loss were due to the left thalamic 
lacunar infarction seen on an MRI done in 1998.  The examiner 
concurred with the VA psychiatrist's report that it would be 
speculative to conclude that the veteran's psychiatric 
disorder with symptoms just happened to exactly overlap with 
symptoms of a later-acquired and documented central nervous 
system lesion.  The examiner noted that the veteran's 
symptoms were purely sensory at this time and that no other 
objective evidence, except for that contained in the MRI 
report.  He indicated that the veteran's symptoms had been 
consistent throughout.  The examiner did not see any increase 
in his deficits, nor do the deficits appear to interfere with 
his functioning.  

Based on this evidence, the Board finds that the currently 
assigned 10 percent evaluation accurately reflects the 
overall severity of the veteran's disability.  The veteran's 
disability is manifested by sensory changes involving the 
right side of his body.  However, recent examinations have 
not disclosed any functional impairment of motor or mental 
functions.  In this regard, there is no complete or partial 
loss of use of an extremity, speech disturbance, impairment 
of vision, or disturbances of gait due to the veteran's 
disability.  In addition, none of the VA examinations have 
identified any specific nerve impairment such that a higher 
evaluation would be warranted under the diagnostic codes 
pertaining to diseases of the cranial or peripheral nerves.  
In fact, the examiner who performed the May 1999 examination 
identified no neuropathy.  The March 2001 VA neurology 
examination indicated that the veteran's symptoms were purely 
sensory and did not interfere with functioning.  As such, the 
Board finds that the criteria for a higher evaluation have 
not been met.  

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations (2001), have been considered as required by the 
holding of the United States Court of Appeals for Veterans 
Claims in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions of 38 C.F.R. § 3.321(b)(1).  
The Board finds that the evidence of record does not present 
"an exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no assertion or showing that 
the veteran's left thalamic disability has resulted in 
interference with his employability in a manner beyond that 
contemplated by the rating criteria, or has necessitated 
frequent periods of hospitalization.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  



ORDER

An evaluation in excess of 10 percent for left thalamic 
lacunar infarction with right hemiparalysis and sensory loss 
is denied.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

